Title: From John Adams to James Sullivan, March 1808
From: Adams, John
To: Sullivan, James


Draught of a review of the letter of Timothy Pickering to Governor Sullivan published in March 1808. Not printed.March 1808
Mr Pickerings Letter
Neither Mr Pickerings claim to a Share of Attention, nor the republican duty to be jealous of public Men, if resonably interpreted, will be controverted, by me, upon this occasion. I must nevertheless acknowledge, that I am not one of those Republicans, who admire the Doctrine of the Duty and Virtue of Jealousy. Much Savage Brutality, I fear, has been introduced into the World, by it. Every Man cannot comprehend, how a mean Passion, can be transformed, by Republican Magic into a great quality, or an odious Vice, into an heroic Virtue. The Disposition intended, would be better expressed, by Republican Vigilance: or an Attentive observation, and carefull Examination of the Characters of public Men and the Conduct of public measures. The Candor of a Man, the Charity of a Christian, and the generous confidence of Friendship, ought forever to be extended by Republicans, to their Rulers, Men of their own Selection from the rest of their Fellow Citizens, for their Guides and Rulers, at least untill Evidence appears of Error or Misconduct. (As it is, however, of little consequence to dispute about Words, I shall consent to use Mr Pickerings Expression, for the purpose of the present argument, in the Sense in which he appears to have intended it.)
There are Jealousies abroad, that Some public Men are desirous of a War with Great Britain, and others of a War with France. I Shall not discuss the Question, whether any or all of these Jealousies are well or ill founded, or none of them. This Republican Virtue of Jealousy, ought at least, to be as wide awake, against the Motives and designs of foreign Courts, as against those of our own Rulers, Men of our own Choice and Bone of our Bone. Nor are the Measures of Great Britain and the designs of her Court, objects of less reasonable Jealousy, than those of France. The mercantile Capitals, and the Naval Power of Great Britain, all the World knows, are her Pride and boast. A reasonable Man may Suspect, that our great Capitals So Suddenly grown up, the multiplication of our Seamen, the Increase of our Tonnage, and the astonishing extension of our Navigation and Enterprize, have excited in Great Britain, a Jealousy of our maritime Resources; and a terror too, that these Advantages may soon excite a feeling in our bosoms of our national Strength and dissipate our prejudices against a Navy: Prejudices which have been greatly fomented, both by French and English Influence. A Republican ought to be jealous of the Jealousy of foreign Nations as well as of his own Governors, and indeed that of his own heart. He can never to be too jealous of himself. Jealousy like Charity Should begin at home. Republicans who reserve to themselves Such a Trust as is implied, in the multiplied Elections of this Country, ought to be very attentive to their own Motives, and examine their own hearts, in order to be sure, that under a pretext of Republican Jealousy, they do not conceal, Ambition Avarice Envy, Revenge Resentment, hatred or any other Sinister Passion or Interest.
I shall not charge Mr Pickering with any intentional deception in any part of his Letter: but in Stating the Papers laid by the President before Congress as the Grounds of the Embargo, he has given So partial a description of one of them, as might have a tendency to deceive many and I doubt not has deceived thousands of his Readers. I mean the Proclamation of the King of Great Britain. Mr Pickering calls it “The Proclamation of the King of Great Britain, requiring the Return of his Subjects, the Seamen especially from foreign Countries, to Aid, in this hour of peculiar danger in the defence of their Country.” But this is concealing the Asp in a Basket of Figgs. The dangerous, alarming and fatal Part of the Proclamation is kept carefully out of Sight.
Proclamations of this kind though perhaps of immemorial Usage in the Beginnings of Wars, are in Substance and Effect, Simple Invitations to natural born Britons who happen to be abroad to return home. Today the Right of the King to issue them, would be as absurd as to deny his right to Send a Card of Compliment to any of his Subjects to dine with him on St. George’s day. As it is natural to every human Mind to Sympathize with its native Country, when in danger and distress, it is well known that considerable numbers of British Subjects commonly return home from various foreign Countries in consequence of these Invitations. The British Ambassadors, Consuls, Agents, Governors and other officers give the Proclamations a general Circulation, Stimulate and encourage the People to return, and contrive many means to facilitate their Passages. All this is very well.—Nobody will object to it.
But on the other hand it is equally clear, that British Subjects in foreign Countries are under no indispensible obligation of Religion Morality, Law or Policy to return. No Penalty is annexed by English Laws, to any neglect; no, nor to any direct and formal disobedience. Hundreds neglect and disobey the Proclamations to one who complies with them. Thousands who have formed Establishments and Settled Families, or became naturalized, or made Contracts, or inlisted on board Merchant Ships, or even Ships of War, in foreign Countries, pay no regard to these orders or Invitations of their former Sovereign. Indeed all who have become naturalized in foreign Countries, or entered into Contracts of any kind public or private, with Government, or Merchants, or Farmers or Manufacturers, have no right to return, untill they have fulfilled their Covenants and Obligations.
The President of the United States has as legal Authority to issue Similar Proclamations, and they would be as much respected by American Citizens all over the Globe. But every American would Say his complyance was voluntary, and none whose Engagements abroad were incompatible with Complyance, would obey.
Mr Pickering Says it is an acknowledged Principle, that every Nation has a Right to the Service of its Subjects in time of War.—By whom is this Principle acknowledged?—By no Man, I believe, in the unlimited Sense, in which it is here asserted.—With certain qualifications and restrictions it may be admitted. Within the Realm and in his own Dominions The King has a Right to the Service of his Subjects by voluntary Inlistments by Sea and Land, and to Send them abroad upon foreign Voyages and Expeditions: but it would be difficult to prove the Right of any Sovereign of a free People to compell free Subjects, into Service by Conscriptions and Impressments, like Galley Slaves, at the Point of the Bayonett. Extream Cases and imperious Necessities, it is said have no Laws. But such Extremities and Necessities must be very obvious, to the whole Nation, or freemen will not comply. Impressments of Seamen from British Merchant Ships, in Port or at Sea, is are no better than the Conscriptions of Soldiers by Napoleon, or Lewis the fourteenth who Set him the Example.—So much for that part of the Proclamation, which Mr Pickering has produced to public View; Now for the other Part, which he has concealed.
The King not only commands his Subjects to return, but he commands the officers of his Navy to Search the Merchant Ships of Neutrals, (that is Americans, for it is not applicable to any other’s nor intended to be applied to any others) and impress all British Seamen they find on board without regard to any Allegations of Naturalization, without regard to any Certificates of Citizenship; without regard to any Contracts Covenants or Connections they have formed with Captains or Owners; and without regard to any Marriages, Families or Children they may have in America. And in what Principle or Law is this founded? Is there any Law of God to Support it? Is there any Law of Nature to justify it? Is there any Law of England to justify authorize it? Certainly not. The Laws of England have no binding force, on board American Ships. No more than the Laws of the Medes and Persians. The Laws of the United States alone have Dominion over our Merchant Ships. In what Law then is it grounded? In the Law of Nations? It is but Proclamation, for the first time a Counterfeit foisted into that Law by this arbitrary fraud, an Interpolation into that Law with a Vengeance. Such a Title as “Impressment of Seamen,” was never found in any Code of Laws since the first Canoe was launched into the Sea; not even in that of England. Whoever Claims a Right must produce a Law to Support it. But this Proclamation attempts to transfer the pretended Right, of impressing Seamen from their own Ships which in truth is only an enormous Abuse, of to the Impressment of Seamen over from foreign Nations, foreign Ships and foreign Subjects. The horror of this gross Attempt; this affront to our Understandings as well as Feelings; this contempt of our natural and national Resentment of Injuries, as well as of our Sympathies with fellow Creatures and Fellow Citizens, Suffering the vilest oppression under Inhumanity and Cruelty; could never have appeared in the World, had not the Spirits of Lord Bute and Lord George Germain risen again at St James’s.
It is in vain for Britons to Say, these Men are the Kings Subjects. How are they the Kings Subjects? By British Laws. And what are British Laws to Us on the high Seas? No more than the Laws of Draco. We Americans must Say, they are our Fellow Citizens by our Laws. They have Sworn Allegiance to the United States. We have admitted them to all the Rights and Priviledges of American Citizens, and by this have contracted with them to Support and defend them in the Enjoyment of them. Our Laws acknowledge no divine Rights of Kings, greater than those of Subjects nor any indefeasible Duty of Subjects more than that of Kings to obedience. These Remnants of Feudal Tyranny and Ecclesiastical Superstition are long Since exploded in America. The King claims them, not to protect them but to make them Slaves: The President of the United States claims them, as it is his duty to do by his office and his oath, not to enslave them but to protect them and preserve them force. Our Laws are as good as British Laws; our Citizens have as good a Right to protection, as British Subjects and our Government is as much bound to afford it.
What is Impressment of Seamen in England in their own Ports, from their own Ships, or within the four Seas?—It is said to be an Usage: So was Ship Money, Loans and Benevolences in the Reign of Charles the first: and arguments were used by his Courtiers to prove their Legality at least as conclusive as any that are produced by Judge Foster, in favour of Impressment. It is at best, but an Abuse tolerated and connived at, like the Kidknapping in Holland, of Settlers for Batavia. It is in direct contradiction and Violation of every Principle of English Liberty. It is in direct Violation of Magna Charta and the fifty five Confirmations of it in Parliament and a defyance of all the Ecclesiastical Execrations against the Violators of it. It is in direct Contradiction to all their other Statutes, Bills and Petitions of Right. It deprives Men of their Liberty, Property, and often of their Lives, without Allegation or pretence of Crime or Sin. It deprives them of all Tryal by Jury, and Subjects them to Scourges and to death, by Martial-Law and the Judgment of Courts Martial. It is a kind of civil War. It is said that in a general Impressment like that of Admiral Keppel, it cost the Nation an hundred Pounds a Man for every Man they obtained, in Cutter’s Luggers Press Gangs and it might have been added, in Nanny houses and Rendezvouses of Corruption and Debauchery. The Practice is not avowed or acknowledged by the Nation. No Parliament ever dared to legitimate or Sanction it. No Court of Law ever dared to give a Judgment in favour of it. No Jury ever gave a verdict to countenance it. No Judge that I ever heard of, till Foster, ever ventured to give a private opinion to encourage it. Thurlow when he was Chancellor, hazarded a Saying to a Committee of the City of London, that the Practice of the Impressment of Seamen was legal. But the Committee answerd, respectfully but firmly, though before the King in Council “We acknowledge the high Authority of your Lordships opinion but We must declare, that We are of a very different opinion” and their Answer appeared to be applauded by the Nation.—Press Gangs are continually opposed and resisted at Sea, by the Sailors whenever they have the means or the least hope of escaping. Navy officers and Men are not unfrequently killed: yet there is no Inquisition for their blood. As little Noise as possible is made about it.—It is known to be justifiable homicide to take the Life of an Assailant, in the necessary defence of a Mans Liberty. There is not a Jury in England, who would find a Verdict of Murder of or Manslaughter, against any Sailor on Land or at Sea, who should kill any one of a Pressgang, in the necessary defence of his Liberty from Impressment. Pressgangs on Shore, are often resisted by the People fired on, and Some of them wounded and sometimes killed. Yet no Inquisition is made for this. The Practice is held in Abhorrence by the Man of Warsmen, themselves. The Boatswain of the Rose Frigate After the Acquittal of the four Irish Sailors, who were prosecuted in a Special Court of Admiralty for killing a gallant and amiable officer Lieutenant Panton, said “This is a kind of Work in which I have been almost constantly engaged for the last twenty years, that is in fighting with brave and honest Men Sailors to deprive them of their Liberty. I always thought I deserved to be hang’d for it: and now I know it.”—Since I have alluded to the Case of the four Irish Sailors it may not be amiss to recollect Some other Circumstances of it. A Press Gang from the Rose Frigate, commanded by Lieutenant Panton with a Midshipman and a Number of ordinary Seamen, visited and Searched a Ship from Marblehead belonging to Mr Hooper at Sea. The Lieutenant enquired if any English, Irish or Scotchmen were on board. Not Satisfied with the Answers to his Questions, he proceeded to Search the ship, from Stern to Stem. At last he found four Irishmen hid in the forepeake Forepeake. With Swords and Pistols, he immediately laid Sigge Siege and blockaded the Forepeake, Summoning the four Sailors to Surrender. Corbett who had the cool Intrepidity of a Nelson or a Smith, reasoned and remonstrated; and Lord Mansfield could not have laid down the Law with more Precision than he did. “I know you.—You are the Lieutenant of a Man of War, come with a Press Gang to deprive me of my Liberty. You have no Right to impress me. I have retreated from you, as far as I can. I can go no farther. I, and my Companions are determined to Stand upon our defence. Stand off.” The Sailors used their Usual Language to each other, and the Midshipman in Confusion, fired a Pistol into the Forepeake which broke the Arm of one of the four. Corbett Stood at the Entrance and the Lieutenant, was engaged in a Contest of Menaces and Defyances with him. Corbett repeated what he had before said and added and marking a Line with a Harpoon in the Salt with which the Ship was loaded, Said with a great oath, You are determined to deprive me of my Liberty and I am determined to defend it. If you Step over that Line I shall consider it as proof that you are determined to impress me & (here a he Swore a great oath) you are a dead Man.” Aye! My Lad Said the Lieutenant, I have Seen many a brave Fellow before you.” Taking his Snuff box, out of his Pockett, and taking a Pinch of Suff Snuff, he very deliberately Stepped over the Line in the Salt and attempted to Seize Corbett!—Corbet drawing back his Arm, and driving his harpoon with all his Force, laid the Lieutenant dead at his feet. The Rose sent a Reinforcement to the Press Gang, broke down the Bulkhead Seized the four Irishmen and brought them to Tryal for Pyracy and Murder. The Court consisted of Governor Bernard Governor Wentworth, Chief Justice Hutchinson, Judge Auchmuty, Commodore Hood himself who commanded then all the Ships of War on the Station, now a Peer of the British Empire, and twelve or fifteen others Councillors of Massachusetts, New Hampshire and Rhode Island. After the Tryal The President, Governor Bernard pronounced the Judgment of the Court, that the Action of the Prisoners was Justifiable Homicide, and in this opinion the Court was unanimous. The Sailor who was wounded in the Arm brought an Action against the Midshipman, and Commodore Hood himself interposed, & made Compensation to the Sailor to his Satisfaction, after which the Action was withdrawn.
Such was the Impressment of Seamen, as it Stood by Law, before our Revolution. Yet Mr Pickering thinks, that as every Nation has a Right to the Service of its Subjects in time of War, the Proclamation of the King of Great Britain, commanding his naval officers, to practice Such Impressments, on board, not the Vessels of his own Subjects, but of the United States, a foreign Nation, could not furnish the Slightest ground for an Embargo! It is not enough necessary for me to Say that any Thing could furnish a Sufficient ground for the Embargo for any long time. This I leave to the Responsibility of our Government. But I Say with confidence, that it furnished a Sufficient ground for a declaration of War. Not the Murder of Pierce, nor all the Murders on board the Chesapeake, nor all the other Insults and Injuries, We have received from foreign Nations, atrocious as they have been, can be of Such dangerous lasting and pernicious Consequence to this Country, as this Proclamation, if We have Servility enough to submit to it.
What would Mr Pickering have advised? Would he counsel, the President to Stipulate, in a Treaty with the King of Great Britain, that his Navy officers Should forever hereafter have a Right to visit and Search all American Merchant Ships and impress from them all English Scotch and Irish Seamen? Will Mr Pickering be So good as to explain the distinction between Ships of War and Merchant Ships? Are not Merchant Ships, under the Jurisdiction and intitled to the Protection of the Laws of their own Country upon the high Seas as much as Ships of War? Is not a Merchant Ship as really the Territory of the United States as a Ship of War? Would Mr Pickering Advise the President and Congress to acquiesce Silently in this Proclamation and permit it to be executed forever hereafter? Would not Such a tame and Silent acquiescence, as effectually yield the point, and establish the Law and the Practice, as an express Stipulation in a Solemn Treaty? If the United States had as powerful a Navy as Great Britain, and Great Britain as feeble a force at Sea as ours is, would Mr Pickering advise the President either to concede the Principle by Treaty, or acquiesce in it, in Silence? Does the Circumstance of Great Power, or great Weakness, make any alteration in the Principle or the Right? Should the Captain and Crew of an American Merchantman, resist a British Press gang, on the high Seas, and in defence of their Liberty kill the Commander and all under him, and then make their Escape, and after returning to Salem be prosecuted, would Mr Pickering as a Judge or a Juror, give his Judgment for finding them guilty of Murder or Piracy?
Although the Embargo was made the Watchword in our late Elections the Votes in our greatest Nurseries of Seamen, for Examples, in Salem Marblehead, Barnstable, Sandwich and other Places, Seemed to Shew that our Seamen preferred to be embargoed rather than to go to Sea to be impressed.
Perhaps it may be Said, that We have nothing to do with the Question in England concerning the Legality or Illegality of Impressment. This is readily acknowledged, as long as they confine the Law and the Practice to their own territory; their own Ships, and their own Seamen.—We Shall leave them to justify their own Usage, whether it is a mere Abuse, or a legitimate Custom, to their own Conciences, to their own Sense of Equity, Humanity or Policy. But when they arrogate a Right, and presume in fact, to transfer this Usage to foreign Nations, or rather to Americans whom they presume to distinguish from all other foreign Nations, it becomes the indispensable Duty of our Government to their fellow Citizens, to oppose and resist it, and the Duty of the People to Support their Government, in Such opposition to the Utmost of their Power.
Permit Us now to inquire, what will be the Effects, of an established Law and Practice of British Impressment of Seamen from American Ships, upon the Commerce, the Navigation and the Peace of the United States, and above all upon the Minds and Hearts of the our Seamen?
In considering those innumerable dangers from Winds and Seas, Rocks and Shoals, to which Ships are exposed in their Voyages, The Owner and the Master of his Ship, must Sitt down together, and in order to determine the Number of Seamen necessary for the Voyage, they must calculate the Chances of Impressment, and engage a Supernumerary List of Sailors that they may be able to Spare as many as a British Lieutenant Shall please to take, and have enough left to Secure the Safety of the Ship and Cargo, and above all, the Lives of the Master and the Crew. They know not how many British Ships of War they may meet, nor how many Sailors, the Conscience of each Lieutenant, may allow him to impress. For the Lieutenant is to be Judge, Jury, Sheriff and Goaler, to every Seaman in American Vessells. He is to try many important Questions. Whether the Sailor is a Native of America? Whether he is an Englishman, Scotchman? Whether he emigrated to America before the Revolutionary War or Since? For no Evidence is to be admitted of any Naturalization by our Laws, in any of the States, Since the Revolution. Indeed the Doctrine of the inherent and unalienable Duty of Allegiance is asserted So peremptorily in the Proclamation, that the Lieutenant may think it his Duty to impress, every Man who was born in the British Dominions. It may be the opinion of this august Judge, that the Connection between the King and Subject, is so Sacred and divine, that Allegiance cannot be dissolved by any Treaty the King has made, or even by any Act of Parliament. And this pious Sentiment may Subject all of Us to Impressment at once. This however, en passant.
The Lieutenant is to order the Captain of the Merchant Ship to lay before him, a List of his Crew.—He is then to command the Crew to be ordered or Summoned, or mustered, to pass in review before him. A Trybunal ought to be erected. The Lieutenant is to be the Judge, possessed of greater Authority than the Chief Justice of any of our particular States, or even than the Chief Justice of the United States. The Midshipman is to be Clerk, and the Boatswain Sheriff, or Marshall. And who are these Lieutenants? Commonly very young Gentlemen, the younger Sons of wealthy Families who have purchased their Commissions, to give them a living, instead of putting them Apprentices to Trade Merchandize, Law, Physick or Divinity. Their Education, their Experience, their Manners their Principles are so well known that I Shall Say nothing of them. Lord Keppell Said that he knew the Universal Maxim of British Seamen to be “to do no right and receive no Wrong.” The Principles of the officers I believe to be Somewhat better. But in this they all Agree officers and Men, that the World was created for the British Nation, and that all Nature and Nations were made for the Dignity and Omnipotence of the British Navy.
It is impossible to figure to ourselves, in imagination, this Solemn Tribunal and this venerable Judge
High on a Splendid Seat which far outshone
Henleys gilt Tub or Flecno’s Irish Throne
without Laughter,—till the Humiliation of our Country comes into our Thoughts and interrupts the Sense of ridicule by the Tears of Grief or Vengeance.
The Lieutenant examines the Countenance, the Gate and Air of every Seaman; commands him to speak that he may know him. He pronounces his Accent and Dialect to be that of the Scotch Irish, West Country, Yorkshire, Welch, Jersey Guernsey, Alderney or Park. Many Native Americans, are the Sons of Emigrants from all those Countries and retain a tincture of the Language of their Fathers and Grandfathers. These will be decided to be The Kings Subjects. Many will be found to be Emigrants, or descendants of Emigrants from Germany Holland, Sweeden, Spain Portugal, Italy. These will be adjudged by the Lieutenant not to be native Americans. The will be thought to have no Friends in America, who will care enough about them to make much noise, and these will be impressed. If there Should be any Natives or Sons of Natives, of any of the West India Islands, or of any part of the East Indies, where The King is said to have thirty Millions of Subjects, these must all be impressed, for Conquest confers, the indelible Character of Subject as well as Birth. But if neither English Scotch Irish, Welch, Italian, German Dutchman, Spaniard Portuguese, East or West Indiaman is found, the Lieutenant will think, if he is prudent enough not to Say “Jura negat sibi lata, nihil non Arrogat Armis.” “Our Ship is So weakly manned that We cannot fight an Ennemy; We cannot even navigate her with Safety in bad Weather. Procul a Jove, procul a fulmine. I will take as many native Americans as I please; it will be long before I can be called to account; and at last I can Say, that I Saved the Kings Ship, and perhaps beat a Frenchman a Spaniard or a Dutchman, by this meritorious Impressment; and I am Sure of Friends who will not only bring me off, but obtain Promotion for me, even for the merit of this patriotic Action.”
All these Things the Captain and the owner of an American Merchant Ship must take into consideration and make the Subjects of calculation before they can venture to Sea. In Short there Should be a Corporation erected in every State, for the express purpose of insuring against the Impressment of Seamen. In a course of time and Experience, the Chances might be calculated, So that the Insurers and insured, might at a great expence be Secure: but the poor Sailors can never be Safe.
The law must be Settled or remain unsettled.—If Such Impressments are determined to be legal, either by Treaty or by tacit Acquiescence in the Kings Proclamation, it will establish in the Minds of British Seamen, a Sense of Superiority and a Spirit of Domination, and in the Minds of American Seamen, a Conciousness of Inferiority and a Servile Spirit of Submission, that Ages will not eradicate. If the question is allowed to remain undetermined, American Seamen will fight in defence of their Liberty whenever they See the Smallest prospect of escaping, and Sometimes when there is none. They will kill and be killed. Some will be punished for their resistance, on board the British Men of War, and some may be carried to Some British Port and there prosecuted for Pyracy and Murder. This however will Seldom if never if ever be done for I Still believe there is Sense and Justice enough in the British Nation and their Juries to acquit any Sailor American or British, who Should kill a Press gang in defence of his Liberty. But if he should escape and return to America and be here prosecuted, I will not believe there is a Judge or a Juror on the Continent So ignorant of the Law, So dead to every Sense of Justice So abandoned by every feeling of humanity, as to find him guilty of any Crime, if it were proved that he had killed a dozen Press gangs in defence of his freedom. We shall have a continual Warfare at Sea, like that lately at Canton. Our Secretary of States office will be filled with Representations and Complaints, our Nation will be kept in a constant State of Irritation and fermentation, and our Government always distressed between their Anxiety to relieve their Fellow Citizens and their inability to Serve them.
A Republican who asserts the Duty of Jealousy, So peremptorily as Mr Pickering has done, ought to have Suspected, that this Proclamation was dictated, by a Spirit as hostile and malicious as it is insidious, for one the determined purpose of depressing the Character of our Seamen. Take from a Sailor his Pride and his Spirit, and he remains a poor Animal indeed; broken hearted, dejected, depressed even below the Standard of other Men of his own level in Society. An habit of Fear will be establish’d in his Mind. At the Sight of a British Man of War, a panick will Seize him; his Spirits will Sink, and if it be only a Cutter or Lugger, he will think of nothing but flight and Escape. What, but the haughty Spirit of their Seamen which has been encouraged and Supported for Ages by the Nation, has given the British Navy its Superiority over France and Spain?
“Who Shall dare to Sett bounds, to the Commerce and Naval Power of Great Britain?” is the magnificent Language in Parliament, and it vibrates and ecchoes, from every heart in the Nation. Every British Sailor is made to believe himself, the Master and Commander of the World. If the Right of Impressment is conceded by Us, in Theory or practice, our Seamens hearts will be broken: and every British Seaman will Say to every American Seaman, as the Six Nations of Indians Said to the Southern Tribes whom they had conquered “We have put Petticoats on you.”
In Such a Case Mr Pickerings Republican Jealousy ought to Say, let Us no longer think of a Navy: let Us no longer think of Independence: let Us no longer hope for Commerce, or any rank in the World; let Us again bow our Necks to the yoke of Great Britain
But if the Spirit of a Man, Should Still remain in our Seamen or any of them, they will fight in defence of their Liberty, whenever they See the Smallest chance of Success, and Sometimes when they See none. Suppose, a British Cutter, Should demand to visit and Search an American Merchant Ship of five hundred Tons burthen armed with Swivels and Musquetry and perhaps Some Small Pieces of Cannon as Merchant Ships have a right to be, and often are, at least for defence against Pirates. The Commander of the Cutter calls for a Muster of the Men, in order to impress Such as he in his Wisdom Shall judge to be British Subjects. Is it to be Supposed that the Captain and the Crew of the Merchantmen, will Submit to Such Visitation and Impressment? No. He will Sink the Boat and the Cutter too, if he can, rather than be so insulted, and Every American must applaud him for his Spirit.
Is this right of Visitation, Search and Impressment to be all on one Side, or is it to be reciprocal? British Modesty may Say, it is an exclusive Priviledge which We claim, assert and will maintain, because it is necessary to the Support of our Domination over the Ocean, which is necessary to preserve a ballance of Power in Europe against France, and to prevent Napoleon from Sending over fifty thousand Men to conquer the United States of America. All this will not convince American Seamen. They will answer, “We think a ballance of Power on the Ocean, as necessary as on the Continent of Europe. We thank you for your Civility in kindly giving Us hopes that you will defend Us from the French Army of fifty Thousand Men. But We are very willing to take our defence upon ourselves. If you claim have a Right to impress Seamen from our Ships We have an equal Right to impress from yours.” Suppose one of our gun boats should meet a British East Indiaman armed as they Sometimes are with fifty guns, though only a private Ship and a Merchantman. The Commander of the gun boat, demands a Search for American Seamen. Calls for the Muster Roll commands the Men to be mustered and pass in review before him. Would the East India Captain submit? No: he would Sooner throw overboard the Press gang from the Gun boat overboard, and run down and Sink the Gun Boat.—Such will be the perpetual Altercations and Hostilities at Sea between Britons and Americans, and lay the immoveable foundation of eternal hatred between the two Nations. It will be f The Kings Proclamation will be found, as impolitic a Step as ever the Court of St. Jamess has taken.
Mr Pickering Says “The British Ships of War, agreably to a Right, claimed and exercised for Ages—a Right claimed and exercised during the whole of the Administrations of Washington, of Adams and of Jefferson, continue to take some of the British Seamen, found on board our Merchant Vessells, and with them a Small Number of ours, from the impossibility of always distinguishing Englishmen from the Citizens of the United States.”
We have before Seen what Sort of a Right to Impress Men from their own Ships, has been claimed, and in what manner it has been exercised, and in what light it has been considered by the English Nation. It amounts to a right of getting their officers lawfully killed. But Surely No Right was ever claimed or exercised to impress Men from foreign Ships. If Such a Crime was ever committed, I presume it would be no more a proof of a Right than a Robbery, Burglary or Murder committed on shore would prove that Such Actions were innocent and lawful. To argue from Single Facts or a few Instances to a general Law has been too much the practice of Writers on the Law of Nations. But None of them ever went the to Such Extravagance as this. Impressment of Seamen in America was expressly forbidden by  Parliament long before a Proclamation No Claim or Pretension of Such a Right to search foreign Vessels for Seamen therefore ever existed before that Æra our Revolution: and no Exercise of Such a Right ever prevailed, except Such as resembled the Exercises of the Right of Robbery Burglary and Murder in Some of our American Cities. No Ages have passed Since our Revolution. The Right was never asserted or claimed, till the late Proclamation of the King appeared: and this Proclamation will make an Epocha of Disaster, Disgrace and Ruin, to one Nation or the other, possibly to both. From the Peace of 1783 to the Commencement of our Government under the present National Constitution, whenever any American Seamen were impressed, they were immediately demanded in the Name of the old Congress, and immediately discharged without ever pretending to any Such Right of Impressment. During the Administration of Washington, whenever information was received of any Impressment, immediate orders were sent to demand the Men, and the Men were liberated. Washington Sent Captain Talbot to the West Indies as an Agent to demand Seamen impressed on board British Men of War. Talbot demanded them of the British Commanders, Captains and Admirals and was refused. He went then on shore and demanded and obtained of the Chief Justice of the Island, Writs of Habeas Corpus, by Virtue of which, the Commanders not daring to resist them, the impressed Seamen were brought from the Kings ships and Sett at Liberty by Law, the Kings Commanders not daring to disobey the Kings Writ. During the Administration of Adams, Mr Pickering knows what Remonstrances and Demands were made, and the Success of them while he was Secretary of State: and Mr Madison can Shew him, in the office of State what Representations were made and what Instructions were given to our Minister in London, while Chief Justice Marshall was Secretary of State; and Mr King can inform him, what Memorials he presented to the British Court, upon this Subject, in conformity to his Instructions. The Instructions and Memorials were drawn in as Strong terms as the English Language could furnish. Mr Pickering himself could not have employed Stronger Sentiments or Expressions; nor could any other Writer without violating that Respect and Decorum, which ought always to be preserved between Nations and Governments, even in Declarations of War. The Practice and the Pretension were represented, not only as incompatible with every Principle of Justice and every feeling of Humanity, but as wholly irreconcile irreconcileable with all thoughts of a Continuance of Peace and Friendship between the two Nations. Mr King can tell the Effect and Success of his Memorial. It was an immediate order to all the Commanders of the Navy, to liberate and discharge, the demanded Men, that is all impressed American Seamen. I Shall Say nothing of Mr Jeffersons Administration, because the Negotiations already made public Sufficiently Shew what he has done.
During all this time a Claim of Right was never Sett up. Excuses and Apologies were made, and Necessity was Sometimes Sett u hinted: but a Serious Pretension of Right, was never advanced.—No: The first formal Claim was the Kings Proclamation. With what Propriety then? with what decency? can Mr Pickering call this a Right claimed and exercised for Ages, and during the whole of the Administrations of Washington, of Adams and of Jefferson?
